                 IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                   CRIMINAL ACTION

          v.

PRAYLOR NEWMAN                             NO.   02-CR-539



                               O R D E R


     AND NOW, this   23rd   day of June, 2021, upon consideration

of Defendant’s Sealed Pro Se Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 106) and the

Government’s Response in Opposition thereto (Doc. No.

109), it is hereby ORDERED that the Motion is DENIED WITHOUT

PREJUDICE as to Defendant’s right to file a new motion pursuant

to 18 U.S.C. § 3582(c)(1)(A).



                                      BY THE COURT:




                                       s/J. Curtis Joyner
                                      J. CURTIS JOYNER, J.
